DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.
Response to Remarks/Arguments
With respect to the rejection of claims 1 and 21 under 35 USC 103 Applicant’s arguments filed 09/27/2022 have been fully considered but are moot in view of new ground rejection set forth herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 9, 11, 12, 15, 17-19, 21, 23, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Meerbeek (US 2016/0227618 A1) in view of Spero (US 2004/0105264 A1).
Regarding claim 1, Meerbeek teaches a lighting fixture comprising:  
a housing comprising an opening through which light is provided towards an area of interest (Fig. 3, [0070] housing); 
a light engine in the housing, comprising: 
a first plurality of solid-state light sources, each configured to provide diffuse illumination through the opening of the housing (Fig. 3, [0072] a diffuser, e.g. between 0.5 and 30 degrees); and 
a second plurality of solid-state light sources, each configured to provide focused illumination within a corresponding beam angle (Fig. 3, [0071] a luminaire 30, optics for beam shaping and collimation, controlling the direction of light), wherein the focused illumination of each of the second plurality of solid-state light sources exits the opening of the housing in a different direction (Fig. 3); and 
control circuitry configured to selectively illuminate the first plurality of solid-state light sources to provide the diffuse illumination and the second plurality of solid-state light sources to provide combined focused illumination (Fig. 3, [0071, 0072]) such that a direction and a beam angle of the combined focused illumination dynamically changes over time (Fig. 5, [0075], virtual sun position, Fig. 6, [0077], simulates the position of the perceived sun),. 
Meerbeek does not explicitly teach a lighting fixture, wherein the control circuitry selectively illuminates the second plurality of solid- state light sources to identify a path for travel within the area of interest independent of an individual traveling the path.
Spero teaches a lighting fixture, wherein a control circuitry selectively illuminates a plurality of solid- state light sources to identify a path for travel within an area of interest independent of an individual traveling the path (Figs. 7 and 8, [0147], Fig. 9, [0148] pathway lighting).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify the Meerbeek’s teaching with Spero in order to prevent mishaps by illuminating steps for correct foot placement in a path for travel (Spero, [0144]).
Regarding claim 2, all the limitations of claim 1 are taught by Meerbeek in view of Spero.
Meerbeek further teaches the lighting fixture, wherein the control circuitry is further configured to selectively illuminate the second plurality of solid-state light sources such that the direction and the beam angle of the combined focused illumination moves from east to west over time to emulate changes in a sky (Fig. 5, [0075], virtual sun position, Fig. 6, [0077], simulates the position of the perceived sun).
Regarding claim 3, all the limitations of claim 1 are taught by Meerbeek in view of Spero.
Meerbeek further teaches a lighting fixture wherein the corresponding beam angle of each one of the second plurality of solid-state light sources is between 5º and 60º ([0081] between 5 and 35 degree, [0091] directional and diffuse lights).
Regarding claim 5, all the limitations of claim 1 are taught by Meerbeek in view of Spero.
Meerbeek further teaches a lighting fixture wherein the control circuitry is further configured to separately control an intensity of the first plurality of solid-state light sources and an intensity of the second plurality of solid-state light sources ([0091] intensity control of directional and diffuse light sources).
Regarding claim 6, all the limitations of claim 1 are taught by Meerbeek in view of Spero.
Meerbeek further teaches a lighting fixture wherein each one of the first plurality of solid-state light sources and the second plurality of solid state light sources is provided on a curved surface such that each one of the first plurality of solid-state light sources and the second plurality of solid-state light sources has a different orientation with respect to the opening of the housing (Fig. 1, [0055]).
Regarding claim 7, all the limitations of claim 6 are taught by Meerbeek in view of Spero.
Meerbeek further teaches a lighting fixture wherein the curved surface provides one of an arc or a dome  (Fig. 1, [0055]).
Regarding claim 9, all the limitations of claim 1 are taught by Meerbeek in view of Spero.
Meerbeek further teaches a lighting fixture wherein the control circuitry is further configured to adjust one or more of: 
a correlated color temperature (CCT) of the second plurality of solid-state light sources such that a CCT of the light provided by the lighting fixture dynamically changes over time ([0027] the lighting color point can evolve during the course of a day to match the corresponding change in color point of natural daylight); or 
an intensity of the second plurality of solid-state light sources such that the intensity of the light provided by the lighting fixture dynamically changes over time ([0013], [0018], [0022]).
Regarding claim 11, all the limitations of claim 1 are taught by Meerbeek in view of Spero.
Meerbeek further teaches a lighting fixture wherein the control circuitry is further configured to adjust an intensity of the first plurality of solid-state light sources such that the intensity of the light provided by the lighting fixture dynamically changes over time ([0013], [0018], [0022]).
Regarding claim 12, all the limitations of claim 1 are taught by Meerbeek in view of Spero.
Meerbeek further teaches a lighting fixture further comprising at least one of: a diffuser over the opening in the housing ([0029] diffuser); or  one or more reflectors in the housing to reflect the illumination toward the area of interest ([0012] light reflecting body, [0081], Fig. 7 reflecting collimator 72).
Regarding claim 15, all the limitations of claim 1 are taught by Meerbeek in view of Spero.
Spero further teaches a lighting fixture wherein: 
the lighting fixture further comprises one or more sensors (Fig. 7, [0143] motion detector 128); and 
the control circuitry is configured to analyze sensor data from the one or more sensors to track one or more objects in the area of interest ([0144] when motion is detected) and selectively illuminate the second plurality of solid-state light sources such that the combined focused illumination selectively illuminates the one or more objects ([0144] increase/decrease power or turn on).
Regarding claim 17, all the limitations of claim 1 are taught by Meerbeek in view of Spero.
Meerbeek further teaches a lighting fixture wherein the control circuitry is further configured to selectively illuminate the first plurality of solid-state light sources to provide light suitable for general illumination of the area of interest (Fig. 5).
Regarding claim 18, all the limitations of claim 1 are taught by Meerbeek in view of Spero.
	Meerbeek further teaches a lighting fixture wherein the control circuitry is configured to:
	receive data indicative of one or more outdoor lighting conditions (Fig. 5, [0075]); and  30
	selectively illuminate the first plurality of solid-state light sources and a second plurality of solid state light sources ([0091] directional light sources) based on the one or more outdoor lighting conditions (Figs. 5 and 6, [0077]).
Regarding claim 19, all the limitations of claim 1 are taught by Meerbeek in view of Spero.
	Meerbeek further teaches a lighting fixture wherein the second plurality of solid-state light sources can provide the beam angle of the combined focused illumination between 5º and 180º with respect to the opening of the housing ([0081] between 5 and 35 degree).
Regarding claim 21, Meerbeek teaches a lighting fixture comprising:  
a housing comprising an opening through which light is provided towards an area of interest (Fig. 3, [0070] housing); 
a light engine in the housing, comprising: 
a first plurality of solid-state light sources, each configured to provide diffuse illumination through the opening of the housing (Fig. 3, [0072] a diffuser, e.g. between 0.5 and 30 degrees); and 
a second plurality of solid-state light sources, each configured to provide focused illumination within a corresponding beam angle (Fig. 3, [0071] a luminaire 30, optics for beam shaping and collimation, controlling the direction of light), wherein the focused illumination of each of the second plurality of solid-state light sources exits the opening of the housing in a different direction (Fig. 3); and 
control circuitry configured to selectively illuminate the first plurality of solid-state light sources to provide the diffuse illumination and the second plurality of solid-state light sources to provide combined focused illumination (Fig. 3, [0071, 0072]). 
Meerbeek does not explicitly teach a lighting fixture comprising:
sensor circuitry configured to provide sensor data; and
control circuitry configured to determine one or more conditions of the environment surrounding the lighting fixture from the sensor data, wherein the control circuitry selectively illuminates the second plurality of solid- state light sources to identify a path for travel within the area of interest independent of an individual traveling the path.
Spero teaches a lighting fixture comprising:
sensor circuitry configured to provide sensor data (Fig. 7, [0143] motion detector 128); and
control circuitry configured to determine one or more conditions of the environment surrounding the lighting fixture from the sensor data ([0144] when motion is detected), wherein a control circuitry selectively illuminates a plurality of solid- state light sources to identify a path for travel within an area of interest independent of an individual traveling the path (Figs. 7 and 8, [0147], Fig. 9, [0148] pathway lighting).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify the Meerbeek’s teaching with Spero in order to prevent mishaps by illuminating steps for correct foot placement in a path for travel (Spero, [0144]).
Regarding claim 23, all the limitations of claim 1 are taught by Meerbeek in view of Spero.
	Meerbeek further teaches a lighting fixture wherein the control circuitry is further configured to selectively illuminate the second plurality of solid-state light sources to provide combined focused illumination such that the direction and the beam angle of the combined focused illumination dynamically changes over time in synchronization with light provided by one or more other lighting fixtures  (Fig. 5, [0075], virtual sun position, Fig. 6, [0077], simulates the position of the perceived sun).
Regarding claim 24, all the limitations of claim 1 are taught by Meerbeek in view of Spero.
	Meerbeek further teaches a lighting fixture wherein the control circuitry is configured to illuminate a first solid-state light source of the second plurality of solid-state light sources that has a first beam angle and a second solid-state light source of the second plurality of solid-state light sources that has a second beam angle to provide illumination at a particular beam angle (Fig. 5, Fig. 6, [0077], [0078], [0085]).
Regarding claim 26, all the limitations of claim 21 are taught by Meerbeek in view of Spero.
	Meerbeek further teaches a lighting fixture wherein the control circuitry is configured to selectively illuminate the first plurality of solid-state light sources to provide the diffuse illumination and the second plurality of solid-state light sources to provide combined focused illumination such that a direction and a beam angle of the combined focused illumination dynamically changes over time (Fig. 5, Fig. 6, [0077], [0078], [0085]).
Claims 13, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Meerbeek (US 2016/0227618 A1) in view of Spero (US 2004/0105264 A1) as applied to claim 12 above, and further in view of Devendran (US 2018/0367751 A1).
Regarding claim 13, all the limitations of claim 12 are taught by Meerbeek in view of Spero.
	Meerbeek in view of Spero does not explicitly teach a lighting fixture wherein:
	the diffuser is configured to be recessed into a wall; and 
	the lighting fixture further comprises a faux window pane structure in front of the diffuser such that the lighting fixtures appears to be a window.
	Devendran teaches a lighting fixture wherein:
	the diffuser (Fig. 1, [0027] window panel 12, LED supported on a frame and covered by a diffusing panel) is configured to be recessed into a wall ([0043] a window frame mounted on a wall); and 
	the lighting fixture further comprises a faux window pane structure in front of the diffuser such that the lighting fixtures appears to be a window (Figs. 28a-28c, [0043] artificial window 28, a window frame mounted on a wall).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the artificial window of Devendran to the teachings of Meerbeek in view of Spero in order to provide useful and desirable interior environment which is beneficial in both mental and physical health of the user (Devendran, [0003]).
Regarding claim 22, this claim has substantially the same subject matter as that in claim 13. Therefore, claim 22 is rejected under the same rationale as claim 13 above.
Regarding claim 25, all the limitations of claim 21 are taught by Meerbeek in view of Spero.
	Meerbeek further teaches the lighting fixture, wherein:
	the lighting fixture is in a building ([0024] indoor lighting).
	However, Meerbeek in view of Spero does not explicitly teach he lighting fixture, wherein:
the control circuitry is configured to determine, from the sensor data, one or more conditions in an outdoor environment outside of the building and simulate the outdoor environment inside the building.
Devendran teaches a lighting fixture wherein: 
a control circuitry is configured to determine, from a sensor data (Fig. 1, exterior acquisition modules 19), one or more conditions in an outdoor environment outside of the building and simulate the outdoor environment inside the building (Fig. 1, Abstract).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the artificial window of Devendran to the teachings of Meerbeek in view of Spero in order to provide useful and desirable interior environment which is beneficial in both mental and physical health of the user (Devendran, [0003]).
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844